Citation Nr: 0735892	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  03-33 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for disability of the hips, 
knees, and legs, to include as secondary to the service- 
connected residuals of compression fracture, status-post 
fusion, thoracic and lumbar spine, with limitation of motion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel
INTRODUCTION

The veteran had active service from August 1980 to March 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In August 2004, the veteran testified at a hearing before a 
hearing officer at the RO. A transcript of that hearing is of 
record.

This case was remanded in September 2005 and has been 
returned for review by the Board.  

In this appeal, with regard to the hips, consideration is 
limited to the hip joints as that is what has been developed.  
It is noted, however, that the March 2007 examiner noted that 
there was some tenderness in the area of the graft scarring 
in the right iliac crest/gluteal area.  If appellant or his 
representative desire to claim service connection or a 
separate compensable rating for this pathology, a specific 
claim should be initiated at the RO.


FINDING OF FACT

The competent evidence on file shows that the veteran does 
not have a currently diagnosed disability of the hips, knees, 
and legs.  


CONCLUSION OF LAW

Disabilities of the hips, knees, and legs were not incurred 
in or aggravated by military service and are not secondary to 
a service connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by various letters sent to the 
appellant.  

Moreover, because entitlement to service connection has been 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no 
failure-to-notify prejudice to the appellant.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the appellant's medical 
records in connection with the appellant's claim.  Further, 
the RO has contacted all of the medical agencies listed by 
the appellant.  The veteran has been afforded VA examination 
and a medical opinion has been obtained.  The veteran also 
testified at a personal hearing at the RO. 

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131.  Service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. 3.303(d).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Secondary service connection may be granted for a disability, 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a). Secondary 
service connection may be found where a service connected 
disability has aggravated a non-service-connected condition; 
when aggravation of a non-service-connected is proximately 
due to or the result of a service-connected disorder, the 
veteran will be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310(b) 
(2007); Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran sustained injury to his back in service in a 
motor vehicle accident, resulting in fracture of vertebra, 
T10, with displacement of T-10 on T-11.  He underwent 
posterior fusion and Harrington rod instrumentation from T8-
T11.  In a June 1982 rating action, service connection was 
granted for compression fracture T-10 with displacement of 
T-10 on T-11, status-post posterior fusion, dorsal lumbar 
spine.  A 40 percent rating was assigned effective from March 
26, 1982, which has remained unchanged, except for a period 
of post surgical convalescence from April to June 1983 when 
the rods were removed.

The veteran claims to have disabilities of the hips, knees, 
and legs as a result of his back disability.  A grant of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  However, the record does not support a conclusion 
that the veteran has current disabilities of the hips, knees, 
and legs.  Without proof of current disability, service 
connection cannot be granted.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

In this regard, the veteran has neither provided nor 
identified medical evidence to show current diagnosis of the 
claimed disorders.  The available service medical records do 
not show any complaints, findings or diagnoses regarding 
disabilities of the hips, knees, and legs.  Furthermore, he 
has not suggested he received treatment during service.

Moreover, the medical evidence of record does not include any 
medical statements or opinions that show the presence of a 
current disabilities of the hips, knees, and legs.  A VA 
examination was conducted in March 2007.  The examiner 
reported that there was no evidence of disabilities of the 
hips or knees.  While he did not specifically mention a leg 
disability, other testing at that time did not reveal a 
disability involving the legs.  

The record shows that the veteran has complained of pain 
involving the hips, legs and knees.  Such complaints are not 
the equivalent of a disability due to disease or injury.  A 
complaint of pain is not a disability due to disease or 
injury.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted").

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
disabilities of the hips, knees, and legs on a direct or 
secondary basis.


ORDER

Service connection for disabilities of the hips, knees, and 
legs is denied on a primary and secondary basis.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


